Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 15, 2017

The Court of Appeals hereby passes the following order:

A17A0039. BUTLER v. THE STATE.

      The record in this case, including the trial transcript, was transmitted to this
Court by the Clerk of the Superior Court of Fulton County. Upon review of the trial
transcript, however, it appears that the transcript is missing 66 non-sequential pages,
including several pages of Appellant James Butler’s testimony. Specifically, Volume
II of the trial transcript does not include pages 378 and 379; Volume III does not
include pages 554-565 (inclusive), 625, 627, 637, 641-667 (inclusive), 674-677
(inclusive), 681, 712, 720, 728, and 730; and Volume IV does not include Bates-
stamped pages 832, 833, 840, 843, 845, 846, 850-852 (inclusive), 854, 855, 859, and
862. In addition, Defendant’s Exhibit 1 from the April 22, 2013 motion for new trial
hearing – a letter purporting to reveal newly discovered evidence – is not attached to
the hearing transcript. As the appellant, Butler did not request in his notice of appeal
that these items be omitted from the record on appeal. See OCGA § 5-6-37.
      Beginning on April 12, 2017, the Clerk of this Court made multiple requests
to the Clerk of the Superior Court of Fulton County to submit the missing items to
this Court in a supplemental record. Accordingly, on June 6, 2017, this Court issued
an Order to File, giving the superior court clerk until Friday, June 9, 2017, to transmit
the missing items in a supplemental record. In spite of the Order to File, this Court
has not received the missing items. The absence of these items makes it impossible
for this Court to review fully Butler’s enumeration of error.
      Accordingly, this case is hereby REMANDED to the Superior Court of Fulton
County. When the superior court clerk has completed preparation of the record, the
clerk is directed to transmit the record, including a complete trial transcript and
hearing transcripts with exhibits attached, to this Court for redocketing of the appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/15/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.